Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, Indiana 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 MaryJo.Ardington@LFG.com VIA Email & EDGAR December 4, 2014 Alberto H. Zapata Senior Counsel Office of Insurance Products Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, NE Washington, DC 20549-8629 Re:Lincoln National Variable Annuity Account L The Lincoln National Life Insurance Company Initial Registration Statements on Form N-4 Filing Nos.: 333-198911, 333-198912, 333-198913, 333-198914 Dear Mr. Zapata: This letter is in response to your letter dated November 18, 2014. The attached prospectus for File No. 333-198911 is blacklined to reflect our responses to your comments. 1.General Comments a. Unless otherwise indicated, please make conforming changes to the other three filings referenced above, as applicable. b. Please clarify supplementally whether there are any types of guarantees, credit enhancements or other support agreements with third parties to support any of the company’s guarantees under the contracts or whether the company will be solely responsible for paying out on any guarantees associated with the contracts. c. Please confirm that all capitalized terms have been defined in the text prior to first use or in the glossary. Confirm that all such defined terms appear consistently as capitalized defined terms throughout the prospectus. Response: a. Conforming changes have been made to all of the registration statements listed above. b. There are no guarantees or support agreements with third parties to support any of the company’s guarantees under the contract. The company will be solely responsible for paying out on any guarantees associated with the contracts. c. All capitalized terms have been defined in the “Special Terms” section (pg. 3) and are consistently capitalized throughout the prospectus. Capitalization added since the prior filing is indicated by black-lining. 2.Fee Table (p. 4) a. Please add another heading introducing periodic expenses in order to clearly differentiate such fees from annuitant transaction expenses. b. “AFFE” is used for the first time in footnote (1) to the table showing fund expenses. Please define prior to first use or define in the glossary of special terms. Response: a. The annual asset charge has been removed from the product, and all references have been removed from the prospectuses. b. We have defined this term in one of the column headings. 3.Examples (p. 5) Please include omitted contract cost information in your correspondence or concurrent pre-effective amendment filings responding to these comments. Response: The Examples will be included in the pre-effective amendments. 4.Pro Rata Basis (pp. 13, 15, and 22) On page 13 at the end of that last full paragraph, the registrant references reduction of AAV and Income Base “on a pro rata basis.” The term pro rata basis is also used later in the prospectus: e.g., pages 15 and 22. Please provide a plain English description of the term pro rata prior to first use. Response: On pages 13 and 15, the sentence was revised as follows: “The Income Base allocated to each rate Table will be reduced by the same proportion that the Excess Withdrawal reduces the AAV.”Elsewhere on page 15, the pro rata term was removed. On page 22, pro rata was replaced with “proportionately.” 5.Financial Statements, Exhibits, and Other Information Please provide any financial statements, exhibits, consents, and other required disclosure not included in the registration statements in a pre-effective amendment. Response: All required financial statements, exhibits, consents and other disclosure will be filed with the pre-effective amendments. 6.Powers of Attorney Please provide powers of attorney that relate specifically to the registration statements as required by Rule 483(b) of the Securities Act of 1933 (“Securities Act”). Each power of attorney must either a) specifically identify the Securities Act registration number of the initial filing, or b) prior to receipt of a Securities Act registration number, specifically describe or name the contract that is the subject of the registration statement. Response: An updated power of attorney relating specifically to the registration statements will be filed with the pre-effective amendments. 7. Tandy Representations In regards to the referenced filings, The Lincoln National Life Insurance Company and Lincoln National Variable Annuity Account L (together “Lincoln”) acknowledge the following: · Lincoln is responsible for the adequacy and accuracy of the disclosure in the filings; · Staff comments or changes to disclosure in response to staff comments in the filing reviewed by the staff do not foreclose the Commission from taking any action with respect to the filings; and · Lincoln may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. In addition to the changes discussed above, we have made several administrative and stylistic changes to the prospectus.Please call me at 260-455-3917 should you have any questions or additional comments. Sincerely, Mary Jo Ardington Associate General Counsel Lincoln Retirement Income RolloverSM Version 1 Group Variable Annuity Contract with Certificates Lincoln National Variable Annuity Account L Home Office: The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 1-800-234-3500 This prospectus describes a group variable annuity contract and Certificates with a Guaranteed Withdrawal Benefit that is issued by The Lincoln National Life Insurance Company (Lincoln Life or Company). This contract is for use with qualified plans under Sections 408 (IRAs) and 408A (Roth IRAs) of the tax code.
